Citation Nr: 1822435	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than February 10, 2010, for the grant of a total rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2010 and April 2016 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a hearing before the undersigned.

In May 2015, the Board awarded an effective date of August 19, 2004, but not earlier, for the grant of service connection for a mood disorder associated with seizure disorder and remanded the issue of entitlement to an effective date earlier than February 10, 2010 for the grant of a TDIU.

The Board acknowledges that the Veteran has a 2017 appeal pending for several claims wherein he seeks compensation benefits under the provisions of 38 U.S.C. § 1151 (2012) for erectile dysfunction, sleep apnea, a respiratory disorder, and periodontitis.  However, the Veteran has requested a Board hearing to address these matters and his request has been acknowledged and is awaiting appropriate action.  The issues listed on the title page are ripe for review.  As such, the Board will proceed with the issues set forth on the title page of this decision.  

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's TDIU claim stems from a statement received on February 21, 1997.

2.  While the Veteran did not meet the schedular criteria for an award of TDIU benefits prior to August 19, 2004, the evidence of record establishes that he has not otherwise been able to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU, effective February 21, 1997, but not earlier, have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.400; 3.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently in receipt of a TDIU effective from February 10, 2010.  He asserts that an earlier effective date is warranted.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The Board finds that a TDIU is warranted from February 21, 1997, as this was the earliest date of claim, which was later than the date of entitlement.

First, the Board finds that the TDIU claim stems from a February 21, 1997, statement.  Historically, in March 1996, the Board granted service connection for a seizure disorder.  The grant of service connection for a seizure disorder was effectuated in a March 1996 rating action; an initial 10 percent rating was assigned.

In April 1996, the RO ordered a re-examination of the Veteran's service-connected seizure disorder.  

In May 1996, the RO denied an increased rating for the service-connected seizure disorder and the Veteran submitted a timely notice of disagreement that was received in January 1997.

In a statement received on February 21, 1997, the Veteran wrote that he could not work because of his seizure disorder.  In his substantive appeal, received on March 27, 1997, the Veteran stated that he had been laid off due to his seizures.

In a May 1997 rating action, the RO increased the evaluation for the seizures to 40 percent, effective from October 25, 1989.

In February 1998, the Board remanded the increased rating claim as well as a claim for TDIU.  In February 2000, the Board denied an increased rating for the seizure disorder and referred the TDIU claim to the RO for development.

In January 2002, the Veteran submitted another claim for an increased rating for his service-connected seizure disorder as well as a claim for TDIU.  A formal application, VA Form 21-8940, was received in September 2002.  The RO denied both claims in a rating decision issued in January 2004, and the Veteran appealed.

The Board remanded the claims for an increased rating and a TDIU in a January 2008 decision.  In September 2009, the Board partially granted the claim for an increased rating and remanded the TDIU claim.

In February 2010, the Veteran requested entitlement to TDIU.  The Board remanded the claim for TDIU in April 2010.

In a rating decision issued in October 2010, the RO granted service connection for a mood disorder, effective February 10, 2010.  The RO later awarded TDIU in an April 2012 rating decision, with an effective date of February 10, 2010.  This appeal for earlier effective dates followed.

Based on the procedural history as outlined, an initial claim for a TDIU was raised on February 21, 1997, and has been pending since that time.  See Rice v. Shinseki, 22 Vet. App. 447(2009).

Second, the Board finds that the criteria for a TDIU have been met as early as February 21, 1997, such is the earliest potential date of entitlement to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if the Veteran does not satisfy the schedular criteria for a TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Initially, the Board acknowledges that the Veteran did not meet the schedular criteria for an award of TDIU benefits prior to August 19, 2004.  Prior to 2010, the Veteran's service-connected seizure disorder, his only service-connected disability, was rated 40 percent disabling from October 25, 1989; 100 percent disabling from January 1, 2002; and 40 percent disabling from January 1, 2004.  Since August 19, 2004, the Veteran has been in receipt of service connection for mood and seizure disorders, which have resulted in a combined rating of at least 70 percent.  See Rating Decision dated in January 2018.

Notwithstanding the fact that the Veteran did not meet the schedular criteria for a TDIU, his service-connected seizure disorder has rendered him unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities since February 21, 1997.  Significantly, throughout the pendency of the appeal, the Veteran has maintained that his service-connected seizure disorder has precluded him from maintaining gainful employment.  See, e.g., VA examination (January 1990).  Critically, in December 2016, based on a VA physician opined that the Veteran has been unable to hold employment since 1989 due to his service-connected seizures.  The December 2016 VA physician's opinion is consistent with that of the May 1998 examiner, who opined that it is not likely that an employer, except a member of his family, would willingly engage a person, such as the Veteran, whose current seizure frequency approaches 24 per year.  The examiner explained even if most of these seizures occurred outside working hours, about a quarter of them could be expected in a 2000 hour work year to occur either at work or on the way to or from.  The Board notes that while the Veteran has obtained multiple jobs throughout the appeal, he has not been able to maintain employment for more than a few months.  See, e.g., Statement (September 8, 2017).  Additionally, throughout the appeal, physicians have advised the Veteran from driving or operating heavy machinery.  See, e.g., Letter from VA physician (March 10, 1997); VA examination (December 2016).  The Veteran has pursued education to broaden his employment opportunities; however, his enrollment was interrupted and ultimately terminated due to his seizures.  See, e.g., Statement (September 8, 2017).

The Board affords significant probative value to the December 2016 VA physician's opinion that the Veteran's service-connected seizure disorder has precluded gainful employment throughout the pendency of the appeal.  In this regard, the physician's retrospective opinion contemplates the Veteran's complete medical history, describes his seizure disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, the examiner's uncontroverted opinion is the only medical opinion that directly addresses the occupational impairment of the Veteran's seizure disorders throughout the pendency of the appeal.

The Board acknowledges that in December 2016, a VA examiner opined that the Veteran's service-connected mood disorder, in isolation, does not preclude employment.  Significantly, the examiner noted that she was unable to comment on the impairment of the Veteran's seizure disorder as such is beyond the scope of her expertise.  Absent consideration of the Veteran's seizure disorder, his most disabling service-connected disability, the Board finds that the examiner's opinion is minimally probative as to the Veteran's ability to secure and maintain employment.

The Board also acknowledges that in August 2017, the Director of Compensation and Pension denied entitlement to a TDIU on an extraschedular basis (prior to February 10, 2010), but finds that the Director's opinion is not binding on the Board and does not constitute evidence for or against the Veteran's claim.  See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board notes, however, that the Director's decision appears to have been based upon an inaccurate employment history.  See Statement (September 8, 2017).

In sum, the Board finds that the Veteran's service-connected disabilities, namely his seizure disorder, have rendered him unable to obtain or maintain a substantially gainful occupation as early as February 21, 1997, the date of receipt of his claim for TDIU benefits.  See Geib, 733 F.3d 1350.  Absent evidence of an earlier claim, an effective date prior to February 21, 1997, is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU, effective February 21, 1997, is granted.


REMAND

The Veteran seeks service connection for residuals of a TBI, which he contends were incurred in service and/or are proximately due to his service-connected seizure disorder.  Specifically, the Veteran contends that he hit his head and lost consciousness during seizures in and after service.

The medical evidence of record shows that the Veteran lost consciousness for approximately five minutes after hitting his head during an in-service seizure and has since suffered chronic seizures.  See, e.g., VA examinations (June 1995; April 1996).  However, the Veteran has not undergone VA examination to ascertain the nature and etiology of his current seizure disorder and identify any potential TBI residuals.  As such, VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his reported TBI residuals.

The examiner is to determine whether the Veteran has/had a TBI, and, if so, identify any residuals (separate and distinct from his service-connected disabilities).  The examiner is to address medical treatment records showing a head injury with loss of consciousness incurred during service.

The examiner is clarify whether it is at least as likely as not that any residuals of a TBI (separate and distinct from his service-connected disabilities), were incurred in service, are in any way related to service, or are proximately due to or the result of the Veteran's service-connected seizure disorder.

The complete rationale for all opinions must be provided.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


